Citation Nr: 9910242	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  98-03 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant,
[redacted], observer


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from July 1961 to July 1963.

This appeal arose from a January 1997 RO rating decision, 
which denied the veteran's claim of entitlement to an 
increased (compensable) evaluation for bilateral hearing 
loss.
 

FINDING OF FACT

Pertinent audiology examination results of record do not 
warrant a compensable evaluation for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.2, 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (1998)); 38 C.F.R. § 4.85, Table VI, 
Table VIa, Table VII, Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the controlling case law, the veteran's evidentiary 
assertions of increased hearing impairment are sufficient to 
well ground his claim for an increased evaluation. 38 
U.S.C.A. § 5107(a) (West 1991).  VA therefore has a duty to 
assist him in developing the facts pertinent to his claim.  
See 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.159 (1998); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran that takes 
into account the records of prior medical treatment.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  This is to ensure that 
the evaluation of a disability is a fully informed one.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present. 38 C.F.R. § 4.2 (1995); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Disability ratings for service-connected hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations rendered from 
audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  Evaluations of bilateral defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
results of the pure tone audiometric tests in the frequencies 
of 1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of the disability from bilateral service- 
connected defective hearing, the rating schedule establishes 
11 auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100-
6110 (1998).


BACKGROUND

The veteran filed an original claim for service connection 
for hearing loss in December 1995.  

Evidence at that time included the veteran's June 1963 
separation examination contains an entry that notes 
"audiometer test required by letter, File ALRSU, Off of the 
Div Surg, 1st Inf Div, Ft Riley, Kan, 25 Aug 1962, Subj: 
"Conservation of 

Hearing."  Right and left ear hearing is listed at 15. The 
noted audiometer shows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
x
35
LEFT
0
0
0
X
30

The veteran was otherwise qualified for separation.

A January 1988 letter from a private medical facility reports 
their finding of the veteran's bilateral sensorineural 
hearing loss, and exposure to acoustic trauma during service 
and civilian employment.  Additional raw scale audiology 
graphs from November 1984 and January 1988 are included.

Private audiology examinations on February 1991 and August 
1994 reveals bilateral hearing loss as defined by 38 C.F.R. 
§ 3.385 (1998).

On the authorized VA audiological evaluation in January 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
25
65
70
LEFT
5
15
40
65
70

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 84 in the left ear.  The pure 
tone average for the right ear was 47 and 47 on the left.  
The examiner noted the veteran's report of exposure to 
acoustic trauma from gunfire during service, and of being 
told of having slight hearing impairment at the time of 
service discharge in 1963.  The veteran also reported 
exposure to acoustic trauma resulting from civilian 
employment over a 39-year period.  Binaural hearing aids were 
used since 1994.  The examiner diagnoses included mild to 
severe sensory hearing loss above 1.5 kHz AU as evidence by 
sensitized acoustic reflexes, and further noted that the 
configuration of hearing loss was consistent with noise-
exposure.  The examiner further noted that it was likely as 
not that the veteran's hearing loss began during active 
service, and that hearing loss related to civilian employment 
is unknown.

A January 1997 rating action granted service connection for 
bilateral hearing loss effective from the date of the claim.  
A noncompensable evaluation was assigned.  
The veteran submitted a notice of disagreement with this 
rating in December 1997.  After he was provided a statement 
of the case, the veteran submitted a February 1998, VA Form-
9, wherein he requested an additional sixty days to obtain 
additional evidence.

A February 1998 raw scale graph private auditory test 
includes the examiner's comment, wherein it is noted that the 
veteran's hearing was within normal limits through 1kHz 
sloping to a severe sensory neural notched loss at 4kHz 
rising to within normal limits at 8kHz.  Also submitted was a 
copy of a purchase agreement for a hearing aid.

During the veteran's RO personal hearing on May 1998, he 
testified that he voluntarily retired after 39 years of 
civilian employment in 1995 as a result of hearing loss.  
Transcript (T.) at 1-3.  
 
During the veteran's February 1999 Travel Board, he testified 
that there were no missing audiology examinations, and that 
his hearing loss has remained unchanged since his last 
audiology examination and his May 1998 Region Office personal 
hearing.  Travel Board Transcript (TB T.) at 3-4.  The 
veteran's purchase of hearing aids was noted.  TB T. at 4.  
The veteran testified that his hearing loss and having to 
wear hearing aids influenced him to voluntarily retire from 
his civilian employment, and continues to bother him in 
public.  TB T. at 5-6.  The veteran complained about 
experiencing headaches, but testified that he was never given 
a medical opinion that such headaches related to his hearing 
loss.  TB T. at 7-8.  


ANALYSIS

While this matter was in appellate status, the United States 
Court of Appeals for Veterans Claims (Court) entered a 
decision in Fenderson v. West, 12 Vet. App. 119 (1999), that 
held that there is an important distinction between where a 
claimant is dissatisfied with the initial or original rating 
assigned to a disability following the grant of service 
connection, and claims for an increased rating.  At the time 
of initial ratings, ratings may be assigned for separate 
periods of time based on the facts found, a practice 
characterized by the Court as a "staged rating."  Thus, the 
adjudicators and the Board can not limit consideration to 
just the evidence that pertains to the present level of 
disability.  Hence, Francisco v. Brown, 7 Vet. App. 55 
(1994), does not control.  

In this case, although the RO characterized the issue as 
entitlement to an "increased rating," the adjudicators 
clearly did not limit their review of the evidence and they 
considered all the evidence reflecting on the manifestations 
of the hearing loss disability since the claim was filed.  
The rating assigned by the RO was noncompensable and, for 
reasons discussed below, the Board concurs that this is the 
correct evaluation.  Thus, this case raises no question of a 
"step rating." Accordingly, the Board finds that the mere 
fact that the RO characterized the issue as a claim for an 
"increased rating" created no substantive prejudice to the 
claimant under Fenderson, and thus no requirement that the 
matter again be returned to the RO.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

On VA audiometric evaluation in January 1997, the pure tone 
threshold average was 47 decibels for the right ear and 47 
decibels for the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and 84 
percent in the left ear. 

Under the schedular criteria, evaluations of defective 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of speech discrimination tests, together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 500, 1,000, 2,000, 3,000 
and 4,000 cycles per second.  To evaluate the degree of 
disability for bilateral service connected hearing loss, the 
rating schedule has established eleven (11) auditory acuity 
levels, designated from level I for essentially normal acuity 
through level XI for profound deafness.  38 C.F.R. § 4.85, 
Codes 6100-6110 (1998).  

The Board of Veterans' Appeals (Board) has considered the 
claims made by the veteran.  However, when applying the test 
results of the January 1997 VA audiological examination to 38 
C.F.R. § 4.85, Table VI (1998), the veteran has a numeric 
designation of Level II hearing for the right ear and Level 
II hearing for the left.  In this instance, application of 38 
C.F.R. § 4.85, Table VII (1998) results in the assignment of 
noncompensable ratings for those scores. 

The Board has considered the veteran's contentions, contained 
in his December
1997 NOD, and testimony provided during a May 1998 personal 
hearing and February 1999 Travel Board, that the 
noncompensable rating, in effect, does not adequately reflect 
the severity of his bilateral hearing loss.  Although the 
veteran's contention is credible, it may not serve to 
establish entitlement to a higher rating for hearing loss 
because "...disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann, 3 Vet. App. at 349.  
Here, such mechanical application establishes that a 
noncompensable rating is warranted.  The veteran has not 
identified any unusual aspects of this hearing loss 
disability that would suggest that the schedular criteria are 
inadequate to properly evaluate the degree of bilateral 
hearing loss disability he experiences.

In reaching the above determination, the Board must emphasize 
that there is no dispute that the veteran has a service 
connected hearing disability.  The level of that disability, 
however, simply does not warrant an increased rating under 
the controlling criteria.  It follows that there is not such 
a balance between the negative evidence and the positive to 
otherwise permit a favorable determination under 38 U.S.C.A. 
§ 5107(b) (West 1991).


ORDER

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

